Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 05/23/19.
Claims 22-36 are pending and have been examined.
Specification
The disclosure is objected to because of the following informalities: the continuing data on page one requires updating to reflect status of parent application. Appropriate correction is required. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not contains a proper language and format such as to describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claims 22-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 22, the limitation of “wherein said rotary control interface is configured to apply axial control motions to said knife bar upon rotation of said second rotary output member about said second rotary output axis” is functional and afforded light weight because it is predicated on a future act. Furthermore, the functional language is no supported by sufficient structure to perform the axial control motions to the knife bar since there is not structural relation between the rotary control interface and the knife bar.
	In claim 32, the functional limitations render the claim indefinite in that they do not have structural support to perform the claimed functions. As for example, there is no structural relation between said knife bar and said closure member such as to perform the axial movement of the closure member due to rotation of the knife bar. There is neither structural relation between the knife bar control system, the knife bar and the cutting instrument to perform the axial drive of said cutting instrument.
Allowable Subject Matter
Claims 34-36 are allowed.








The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or make obvious the claimed method steps of:
rotating a knife bar in a first rotary direction to apply closure motion to the anvil and cartridge assembly to a closed position: axially moving the knife bar in a  distal and proximal direction; and rotating the knife bar in a second rotary direction to apply an opening motion to the anvil and cartridge assembly. 
Figs. 46-47 of the present inventions shows relative rotation of the knife bar with the cutting instrument at 2582.
It is the rotation of the knife bar in a first rotary direction to close the close the anvil/cartridge assembly, in a second rotary direction to open the anvil/cartridge assembly, and the axial movement of said knife bar in combination with the other claimed limitations that are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731